Exhibit 10.1

 

ENTRUST, INC.

Summary of Director Compensation

(effective October 20, 2005)

 

Directors receive compensation for their board service. That compensation is
comprised of:

 

Retainer:

   $5,000 per quarter.

Attendance Fees:

  

$3,000 per regular meeting; plus

$1,000 per special meeting; plus

reimbursement of out-of-pocket expenses.

Audit Committee Chair Retainer:

   $4,000 per year.

Audit Committee Member Retainer:

   $2,000 per year.

Compensation Committee Chair Retainer:

   $4,000 per year.

Nominations and Corporate Governance Committee Chair Retainer:

   $2,000 per year.

Annual Restricted Stock Unit Grant:

   15,000 stock appreciation rights per annum.

Annual Restricted Stock Unit Grant:

   2000 restricted stock units per annum.